248 F.2d 544
UNITED STATES of America, Plaintiff-Appellee,v.Stanley S. HECHT, Defendant-Appellant.
No. 113.
Docket 24724.
United States Court of Appeals Second Circuit.
Argued October 8, 1957.
Decided October 23, 1957.

Appeal from the United States District Court for the Southern District of New York; Edmund L. Palmieri, Judge.
Stanley S. Hecht appeals from a conviction of contempt of court for failing to produce before a Grand Jury, in response to subpoena, certain books and records of a corporation of which he was the president and director.
William Merritt, New York City, for defendant-appellant.
William K. Zinke, Asst. U. S. Atty., S.D.N.Y., New York City (Paul W. Williams, U. S. Atty., and Arthur B. Kramer, Asst. U. S. Atty., New York City, on the brief), for plaintiff-appellee.
Before CLARK, Chief Judge, and LUMBARD and MOORE, Circuit Judges.
PER CURIAM.


1
Judgment affirmed. United States v. Johnson, 2 Cir., 247 F.2d 5.